Citation Nr: 1741934	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-29 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus (herein diabetes).  

2.  Entitlement to service connection for a kidney disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1986.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The issues on appeal were originally denied in an unappealed May 2009 rating decision.  That decision was unappealed and became final.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).  

Ordinarily, new and material evidence would be required to reopen these claims.  38 U.S.C.A. § 5108 (West 2014).  However, additional relevant service records relevant that existed at the time of the last final denial were received by the RO in June and July 2014.  Under the provisions of 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  As such, the issues have been restated as service connection claims.  

The Veteran provided testimony during an informal hearing conference with a Decision Review Officer in April 2013 and before the undersigned during a hearing at the RO in August 2017.  A transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a kidney disability is REMANDED to the RO via the Appeals Management Center (AMC), and is discussed in the REMAND section of this decision.



FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence is at least in relative equipoise as to whether the Veteran served on active duty in close proximity to an area in which herbicide agents were used on or near the perimeter of the Nakhon Phanom (NKP) Royal Thai Air Base during the Vietnam War, and as such, service connection for diabetes on a presumptive basis is warranted.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes, to include as due to direct exposure to herbicide agents, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Throughout the claim and during his Board hearing testimony, the Veteran has reported several instances in which he believes he was in direct contact with herbicides during service, including during flight layovers in the Republic of Vietnam on the way to Cambodia and during his runs along the perimeter of NKP Royal Thai Air Base.  

The Veteran further believes that presumptive service connection benefits for currently diagnosed diabetes should be granted based upon this exposure.  Resolving all doubt in the Veteran's favor, the Board agrees.  

VA's Adjudication Procedures Manual, M21-1MR, advises that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include NKP Airbase.  See M21-1 at IV.ii.1.H.5.a.  The M21-1 notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Bases of U-Tapao, Ubon, Nakhon Phanom (NKP), Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1 at IV.ii.1.H.5.b.

In this case, the Veteran's DD 214, service personnel records, lay statements, and testimony show that his military occupational specialty (MOS) was an Intelligence Officer during the Vietnam War era, and that he was at the NKP Royal Thai Air Base (herein NKP), from September 1973 to February 1974.  During the Board hearing, the Veteran testified that the building he worked in six days per week while at NKP, which did not have a roof over much of the building, was approximately 100 to 150 yards from the perimeter.  See Board Hearing Transcript (Tr.) at 3-4.  He also reported that he was a distance runner at this time and that he ran along the road that the military police patrolled next to the perimeter fence several times per week while stationed at NKP.  Id. at 5-6.  

The Board found the Veteran's competent testimony regarding running along the perimeter to be particularly credible.  Given his testimony regarding working and exercising near or at the perimeter, the Board finds that although he did not have an MOS indicative of a high likelihood of such exposure, resolving all doubt in his favor, the evidence is at least in relative equipoise as to whether the Veteran served on active duty in close proximity to an area in which herbicide agents were used on or near the perimeter of NKP during the Vietnam War.  

In short, the evidence of record tends to show that the Veteran served in Thailand during the period when it has been acknowledged that Agent Orange was used near the air base perimeter at NKP Royal Thai Air Base.  While the record does not clearly identify whether the Veteran was exposed to herbicides/Agent Orange while stationed in Thailand, there is no basis in the record to question his testimony that he had contact with the base perimeter while stationed there.  As such, the Veteran's exposure to herbicides during active duty service is conceded.  See 38 C.F.R. § 3.307(a)(6)(i)(2016).  

Diabetes is among the listed diseases presumed to etiologically related with herbicide/Agent Orange exposure and the evidence demonstrates that the Veteran's currently diagnosed diabetes is managed thru a restricted diet and the use of an oral hypoglycemic agent.  Therefore, the evidence demonstrates that his diabetes has manifested to a degree of 10 percent or more.  38 C.F.R. § 119, Diagnostic Code 7913 (2016).  

Based on the foregoing, the Board finds that service connection for diabetes is warranted and the claim is granted.  

As the Board is granting the claim, the issue on appeal is substantiated, and there are no further duties to notify or assist with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2).


ORDER

Service connection for diabetes is granted.  


REMAND

The Veteran contends that he incurred a current kidney disability as a result of his now service-connected diabetes.  The evidence demonstrates that he carries a diagnosis of chronic kidney disease/failure as well as small scale renovascular disease.  The record further demonstrates that the first evidence of renal impairment came in June 2007, more than two years after his diagnosis with service-connected diabetes.  Private treatment records from the Veteran's treating nephrologist from dating from 2008 to 2010 stated that diabetic nephropathy is possible, although less likely in the absence of proteinuria.  The treatment records also then note that the Veteran was receiving angiotensin receptor blocker therapy, which improves proteinuria.  

Treatment records since 2010 for the Veteran's kidney disabilities are not of record and the Board notes that the VA treatment records obtained have focused on the Veteran's audiology treatment, suggesting that the records sought were limited to that type of treatment.  

Based on the forgoing, the Board finds that a remand is necessary in order to obtain all outstanding records of ongoing VA or private treatment.  38 U.S.C.A. 
§ 5103A(b) (West 2014); Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of private treatment); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has a duty to obtain relevant records of VA treatment).  These records are potentially relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2016).
  
In addition, the Board finds that a VA examination must be obtained to determine whether the Veteran has diabetic nephropathy and/or whether any currently diagnosed kidney disability is etiologically related to service or service-connected diabetes.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment relevant to the claimed kidney disability(s).  Obtain all identified VA treatment records and all identified/authorized private records.

2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any currently diagnosed kidney disability is etiologically related to service or to service-connected diabetes.  

The claims file should be provided to and reviewed by the examiner.  All necessary testing should be conducted.  

The examiner should identify all kidney disabilities and describe their manifestations.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current kidney disability had onset in service or is otherwise related to a disease or injury in service, including the confirmed in-service herbicide exposure and the instances of urinary symptom treatment.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's kidney disability is etiologically related to his active duty service, to include his toxic herbicide exposure or, in the alternative, to his service-connected diabetes.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms, to include the 2008-2010 private treatment records stating that nephropathy was possible, but not definitively demonstrated at the time, possibly due to therapy he was receiving at the time.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


